Opinion by
Watkins, J.,
In this unemployment compensation case benefits were denied by the compensation authorities under the provisions of §402(a) of the Unemployment Compensation Law, 43 PS §S02(a), in that the claimant, Frank J. Lorenzi, a research chemist, had refused proffered work as a chemical engineer, at a salary of $500 a month, by telling the prospective employer, by tele*574phone, that he expected twice that salary so that he was not intervieived further. He had been out of work seven months and had been paid $750 a month in his last employment.
We have held many times that the good cause necessary for refusing proffered work rests on the good faith of the claimant, which includes conduct which is consistent with the genuine desire to work and be self-supporting. His action, in regard to the employment offered was, in effect, a refusal of the work because of the difference in salary and did not constitute good cause as required by the law. Weiland Unemployment Compensation Case, 167 Pa. Superior Ct. 554, 76 A. 2d 457 (1950); Bentz Unemployment Compensation Case, 190 Pa. Superior Ct. 582, 155 A. 2d 461 (1959); D’Amato Unemployment Compensation Case, 196 Pa. Superior Ct. 76, 173 A. 2d 680 (1961).
Decision affirmed.